DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 13, 2022, which refers to the claims filed March 23, 2022, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Ross T. Robinson (Reg. #47,031) on May 24, 2022.
The application has been amended as follows: 
Claim 16 has been canceled. 
The above amendment has been made to resolve an issue in the claims filed March 23, 2022 wherein the “transmitting” step in Claim 16 appeared to be different from the transmitting being done in Claim 18, resulting in potential written description issues. 
Allowable Subject Matter
Claims 3-14 and 17-19 are allowed.
Regarding Claims 13 and 18, as per the Board Decision on December 21, 2021, the closest prior arts, Sane et al. (US 2014/03414130 A1) and White (US 2018/0004229 A1) do not expressly teach a signal generator disposed in the apparatus external to the rotor assembly, wherein the signal generator is connected to the first central control computer and is controllable by the first central control computer to terminate a control function in the rotor assembly (Claim 13), nor the method by first local control computer: identifying a fault in the rotor assembly; and determining a remediation step responsive to the fault; and wherein the transmitting is performed responsive to the determined remediation (Claim 18) as currently claimed in independent form. 
Greenfield et al. (US 2015/0367937 A1) paragraph [0036] exemplifies a known fault detection system for an aircraft with a rotor system. However, the system does not contain first and second local control computers in the rotor assembly, wherein the transmitting is by the local control computers in the rotor assembly of the apparatus as claimed. 
Claims 3-12, 14, 17, and 19 subsequently depend upon Claims 13 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                             

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745